Title: To John Adams from Moses Lloyd Hill, 3 August 1818
From: Hill, Moses Lloyd
To: Adams, John


				
					Sir,
					Raleigh August 3d 1818
				
				Yours of the 19th ulto. I have had the honor to receive. I thank you, for the permission you have so politely granted me of dedicating my work to you. I am making arrangements for the printing, and shall take the earliest opportunity of forwarding you a copy.—In compliance with your request, I have the pleasure to state to you that we are descended from the same Ancester, Mr. Henry Adams, who setted in Massachusetts about the time of the first emigration to this Country. My maternal Grandfather was the late Thomas Adams, of Medfield; with whom I believe you were acquainted. This connexion I ascertained by a genealogical table in the possession of Elijah Adams Esq, of Medfield; and altho’ distant, I esteem myself highly honored by it.Allow me Sir, to Ask of  you information which, I believe it is in the power of no man living, except yourself to give. The proseedings of the last Congress, and some publications which have Appeared since, have excited a very considerable interest in the minds of many relative to Genl St. Clair. Whether he is highly deserving of the attentions of Government, and the gratitude of this generation, is a question which I believe you can answer. In the summer of 1813, in Philadelphia, I fell in company with the celebrated Hugh Henry Brackenridge. He was shortly to set out on the Circuit of the Supreme Court of Pennsylvania, for Pittsburgh and invited me to a seat in his carriage. As I had proposed to myself to travel in the mail-stage, I accepted his offer. We passed through Carlisle, the late residence of Judge Brackenridge, where I had an opportunity of gratifying my curiosity, by a view of the barracks (by the bye, the only substantial & well planned buildings of this sort in the United States) which I believe were erected under your administration. When we arrived within about 70 miles of Pittsburgh, Judge Brackenridge told me we should soon meet with an adventure which if not gratifying to my feelings, would excite my admiration. We descended one of the most lofty pinnacle of the Allegany, and at length drove up to a cottage, the exterior of which told us that poverty dwelt within. A tall and venerable old man, upon whose head more than seventy winters “had snowed their whiteness” came out to welcome his visitors. “This” said Judge Brackenridge, “is Genl. St Clair” Conceive my surprize at this unexpected interview. To meet this man whom, in my childhood, I had been taught to esteem as a benefactor to this Country, among the lofty precipices of the Allegany, secluded from society, steeped in the bitterest cup of poverty, and without a friend to relieve him was almost too much for my feelings. There is something grand in the contemplation of fallen greatness, and I forgot the awful majesty of the surrounding scenery, in surveying the hero, reduced to indigence and misery. The General enjoyed tolerable bodily health for as man of his years, but his mind had received a wound, that none but his Creator can heal. He talked of but little else than his last expedition against the indians, read to us various parts of the defence of his conduct, and complained much of his Country’s ingratitude.—Seeing me in a military dress (being at that time   in the army) he enquired my rank—“Young man,” said he. “I was once as you are, you see what I am now—beware! the sea you navigate is full of shoals and hidden rocks. In youth provide for old age, and neither trust to individuals nor the cane security for the rewards of your labors.” We left him, and I could not but pity his misfortunes. Whether they are the result of his own conduct or not. I beg you would inform me. If he deserved not the countenance of the government, farther than they gave it him, let his frailties find a more calm retreat in oblivion, than he does in his old age; and if the United States have been ungrateful to him, let him while he lives, have the gratification of knowing that some kind hand will defend his memory from aspersion.I have the honor to be, with profound respect / and esteem, your obliged, humble / Servant.
				
					M. L. Hill
				
				
			